DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 6/23/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1, 3-6, and 8-19 stand rejected. Claims 2 and 7 are cancelled.  Claims 1, 3-6, and 8-19 are pending.

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. Applicant argues the 103 rejection on Pg 10-11, specifically on Pg 11 Pr 2 that the combination of Buckberry, Kelly, and Kivi would therefore have no reason to operate a pump at the same time as closing the blood return line valve. The Examiner respectfully disagrees.
In response to applicant's argument that one of ordinary skill in the art would have no reason to operate the pump at the same time as closing the blood return line valve as recited in claim 1, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicant has not provided any clear evidence as to the combination of Buckberry, Kelly, and Kivi being unable to operate the pump while closing the blood return line valve. The combination recited below utilize’s Kelly’s blood return line valve with Buckberry’s dialyzer system that is claim mapped to provide a pressure differential across the blood filter such that blood is forced across the blood filter onto the dialysate side and into the blood accumulator chamber. Furthermore, Kelly does not indicate that the dialysate pumps (i.e. diaphragm pumps 22 and 24) are halted when the venous line clamp or valve is closed.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the recited blood return line valve…enables blocking of the blood flow through the blood return line while blood can be removed from the patient) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments, see Arguments/Remarks, filed 6/23/2022, with respect to 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection has been withdrawn. 

Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 8 line 12 recites the limitation, “a controller configured to control” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “to control” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Applicant’s original disclosure fails to indicate how the controller is controlling a plurality of valves. Refer to 112(b) section below.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim 1 line 15 recites “a blood return line valve”. Applicant’s original disclosure does not disclose “blood return line valve”, however, Pr. 93, appears to indicate that there is a venous clamp 124 that is controlled by a controller. For purpose of examination, the Examiner interprets the blood return line valve to indicate a venous clamp.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Buckberry (US2016/0051743) in view of Kelly et al. (US2013/0153495; hereinafter “Kelly”) and Kivi (NPL Air Embolism).
Applicant’s claims are directed towards an apparatus.
Regarding claims 1, 3-6, and 8-15; Buckberry discloses a dialysis system comprising:
a blood side (See Buckberry Fig. 1, par. [39]; blood via arterial line 14 is pumped from the patient to dialyzer 12);
a dialysate side containing a dialysate fluid circuit (See Buckberry Fig. 1, par. [40]; dialyzer has an inlet 20 for receiving clean dialysate solution) and a blood accumulator chamber (See Fig. 1/1a, par. [64]; first flow balance pump chamber 100), the dialysate fluid circuit comprising a dialysate input pump having a dialysate input pump chamber (See Buckberry Fig. 1a, par. [53-54, 70-73, 78]; balance pumps 100 and 108 moves the dialysate from the chamber. Pump chamber 100 moves fluid to a clean dialysate outlet valve 102 that goes to the dialyzer 12), and a dialysate output pump having a dialysate output pump chamber (See Buckberry Fig. 1/1a, par. [70-73]; second flow balance pump chamber 108 moves fluid from the chamber into a spent dialysate drain outlet 112);
a dialyser comprising a fluid chamber, a dialysate inlet, a dialysate outlet, a blood inlet, and a blood outlet (See Buckberry Fig. 1, par. [40]; dialyzer 12 has an inlet 24 for receiving untreated blood, and a blood outlet 26. A dialysate solution inlet 20 and outlet 22. The interior of the dialyzer must be able to hold the fluids (i.e. fluid chamber)); 
a blood circuit comprising a blood pump and the blood accumulator chamber (See Buckberry Fig. 1/1a, par. [64, 39-40]; peristaltic pump 16 moves blood from the patient to dialyzer 12, and the first flow balance pump chamber 100 (i.e. the blood accumulator));
a blood filter arranged within the fluid chamber (See Buckberry par. [6]; dialyzer utilizes a semi-permeable membrane); and
a controller (See Buckberry par. [44, 45]; the valves are opened and closed according to a flow control strategy), 
wherein the blood filter is arranged and configured so as to divide the system into the blood side and the dialysate side (See Buckberry Fig. 1, par. [6-7]; dialyzer utilizes a semi-permeable membrane to filter the waste products and allow controlled volume of fluid to permeate into the dialysate solution while preventing the loss of more desirable molecules. Dialysis across the membrane is achieves primarily via diffusion.); and 
operate the dialysate outlet pump or operate the blood pump, so as to create a pressure differential across the blood filter such that blood is forced across the blood filter onto the dialysate side and into the blood accumulator chamber (See Buckberry Fig. 1a; par. [44-48]; variation of pressure applied to the flexible diaphragm of each pump chamber is controlled by conventional valving. The pressure source applies either a positive or negative pressure to one side of the diaphragm of each pump chamber, to pump fluid through the fluid paths in the cartridge 30. Valves are opened and closed according to a flow control strategy (i.e. the flow control must be controlled by something). When valve is operated to allow fluid to flow into the recessed surface from the source of positive fluid pressure, the diaphragm is moved away from a pump chamber and into the corresponding recessed surface to permit fluid to be drawn into that pump chamber. The positive stop ensures the volume of fluid drawn from the pump chambers is accurately controlled.).
Buckberry does not disclose the blood circuit comprises a blood return line valve arranged on a blood return line downstream of the dialyser or at the blood outlet of the dialyser; or the controller is configured to close the blood return line valve. 
Kelly relates to the prior art by disclosing a hemodialysis system that utilizes sorbent cartridges for cleaning spent dialysate (See Kelly abstract), and further discloses a dialyzer with a valve on the venous line that returns to the patient (i.e. after the dialyzer) (See Kelly Fig. 1, par. [90]). The controller continuously monitors the photo sensor, and any detection of a blood leak triggers an alarm while also stopping blood pump 48 while closing venous line valve V1 (See Kelly par. [116]; thus, the controller closes the venous line valve (i.e. the line returning to the patient) when there is a detected blood leak). Kelly further indicates that the system utilizes an air bubble detector (ABD) to determine if there is an air bubble located in the venous line going to the patient. Once an air bubble is detected, the system closes the valve. Similarly, there may be a blood leak sensor utilized, which further may trigger the valve on the venous line to close when a blood leak is detected (See Kelly Fig. 1, par. [116, 90]; ABD 54 may trigger clamp or valve 56/V1 to close when an air bubble or blood leak is detected).
Kivi relates to the prior art by disclosing air bubbles within a vein or artery (Kivi Pg 1), and further discloses that air bubbles that enter a vein can block it, causing a venous air embolism that can travel to your brain, heart, or lungs and cause a heart attack, stroke, or respiratory failure (See NPL Kivi Pg1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Buckberry’s dialysis system with Kelly’s dialysis system that utilizes a combination of sensors and a valve/clamp located on the venous line (i.e. blood return line) that can further be controlled, in order to monitor the blood returning to the patient for air bubbles and/or blood leaks, and stop the blood containing said air bubbles from returning to the patient (See Kelly Fig. 1, par. [116, 90]; ABD 54 may trigger clamp or valve 56/V1 to close when an air bubble or blood leak is detected), since air bubbles that enter a vein can block it, causing a venous air embolism that can travel to your brain, heart, or lungs and cause a heart attack, stroke, or respiratory failure (See NPL Kivi Pg1).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 3: The system of claim 1, wherein the dialysate output pump chamber comprises the blood accumulator chamber (See Buckberry Fig. 1a, par. [72]; dialysate solution is pumped out of first balance pump chamber 100).
Claim 4: The system of claim 1, wherein the dialysate input pump chamber includes a dialysate inlet valve in fluid communication with a source of dialysate (See Buckberry Fig. 1a, par. [72-73]; second balance pump chamber 100 is in contact with clean dialysate solution inlet valve 98 for receiving clean dialysate solution from acid pump chamber 76), and a dialysate outlet valve in fluid communication with the dialysate inlet of the dialyser (See Buckberry Fig. 1a, par. [70-73]; clean dialysate solution outlet valve 102 for pumping clean dialysate solution to dialyzer 12).
Claim 5: The system of claim 1, wherein the dialysate output pump chamber includes a spent dialysate inlet valve in fluid communication with the dialysate outlet of the dialyser and a spent dialysate outlet valve in fluid communication with a drain (See Buckberry Fig. 1a, par. [70-73]; spent dialysate inlet port 110 that receives spent dialysate from port 22 that connects to spent dialysate inlet port 106. Spent dialysate outlet valve 112 that is further communicated with spent dialysate drain outlet 122).
Claim 6: The system of claim 1, wherein the blood circuit further comprises a blood inlet line upstream of the dialyser (See Buckberry Fig. 1/1a, par. [40]; dialyser 12 has an inlet 24 that receives blood from a patient upstream from the dialyser, and an outlet 26 that is downstream from dialyser 12 and returns to the patient via the venous line 18.).
Claim 8: The system of claim 1, wherein the dialysate fluid circuit comprises a first pump having a first pump chamber including a fresh dialysate inlet valve in fluid communication with a source of dialysate, a dialyser fluid line valve in fluid communication with dialyser, and a drain line valve in fluid communication with a drain (See Buckberry Fig. 1a, par. [70-74]; pump chamber 100 contains clean dialysate inlet valve 98 that receives the dialysate solution from acid pump 76, a clean dialysate outlet valve 102 that pumps the dialysate to dialyser 12 via the dialyser outlet port 104, and further in fluid communication with spend dialysate drain outlet 122); and a second pump having a second pump chamber with a fresh dialysate inlet valve in fluid communication with a source of dialysate, a dialyser fluid line valve in fluid communication with a dialyser, and a drain line valve in fluid communication with a drain (See Buckberry Fig. 1a, par. [70-74]; pump chamber 108 contains clean dialysate inlet valve 114 that receives the dialysate solution from acid pump 76, a clean dialysate outlet valve 116 that pumps the dialysate to dialyser 12 via the dialyser outlet port 104, and further in fluid communication with spend dialysate drain outlet 122); and a controller configured to control a plurality of the valves such that one of the first pump and second pump operates as the dialysate input pump, and the remaining pump operates as the dialysate output pump (See Buckberry par. [44-45, 67, 71, 74]; valves are opened and closed according to a flow control strategy. Each valve is operable by applying a negative pressure to the diaphragm to open the valve and applying a positive pressure to the diaphragm to close the valve. At any one time only one of valves 98/102/118 or 120 will be opened. The flow balance function requires alternating functions of each flow balance pump. The flow balance chambers 100/108 pumps dialysate solution to dialyser 12 and the other of the chambers pumps dialysate solution from the dialyser to the drain port 122.).
Claim 9: The system of claim 8, wherein the controller closes off a respective drain valve to effect operation of a respective pump as the dialysate input pump (See Buckberry Fig. 1a, par. [67, 71, 74]; the flow balance function requires alternating functions of each flow balance pump. The flow balance chambers 100/108 pumps dialysate solution to dialyser 12 and the other of the chambers pumps dialysate solution from the dialyser to the drain port 122.).
Claim 10: The system of claim 8, wherein the controller closes off a respective fresh dialysate inlet valve to effect operation of a respective pump as the dialysate output pump (See Buckberry Fig. 1a, par. [67, 71, 74]; the flow balance function requires alternating functions of each flow balance pump. The flow balance chambers 100/108 pumps dialysate solution to dialyser 12 and the other of the chambers pumps dialysate solution from the dialyser to the drain port 122.).
Claim 11: The system of claim 8, wherein the controller closes off a respective drain valve and a respective fresh dialysate inlet valve such that the respective pump chamber of the respective pump is configured to operate as the blood accumulator chamber (See Buckberry Fig. 1a, par. [67, 71, 74]; the flow balance function requires alternating functions of each flow balance pump. The flow balance chambers 100/108 pumps dialysate solution to dialyser 12 and the other of the chambers pumps dialysate solution from the dialyser to the drain port 122. The functions of the first and second balance pumps 100 and 108 alternate after approximately 20 strokes.).
Claim 12: The system of claim 1, wherein the dialysate fluid circuit comprises a body defining the pump chambers closed by a membrane actuable to effect pumping (See Buckberry par. [44-45, 67, 71, 74]; valves are opened and closed according to a flow control strategy. Each valve is operable by applying a negative pressure to the diaphragm to open the valve and applying a positive pressure to the diaphragm to close the valve. The diaphragm of each valve is part of a single, common sheet of material applied to the machine side of the cartridge 30.).
Claim 13: The system of claim 12, wherein the body and membrane form a cartridge configured for use with a dialysis apparatus including actuators to actuate the membrane to effect pumping (See Buckberry Fig. 1/1a, par. [44-45]; cartridge 30 with the chambers 100/108).
Claim 14: The system of claim 13, wherein the body includes a plurality of valves and are configured to open and close by actuation of the membrane (See Buckberry par. [44-45, 67, 71, 74]; valves are opened and closed according to a flow control strategy. Each valve is operable by applying a negative pressure to the diaphragm to open the valve and applying a positive pressure to the diaphragm to close the valve.).
Claim 15: The system of claim 13, wherein: the cartridge includes at least one mixing chamber configured to effect mixing of dialysate constituents into a mixed dialysate (See Buckberry Fig. 1/1a, par. [60-61]; mixing pump chamber 66 (i.e. bicarbonate pump chamber) that mixes the bicarbonate solution from the bicarbonate dosing pump 60 and purified water. The bicarbonate pump chamber 66 pumps the bicarbonate solution and purified water to a second mixing pump chamber 76 (i.e. acid pump)), and the mixing chamber is in fluid communication with the dialysate input pump (See Buckberry Fig. 1/1a, par. [60-61]; The acid pump is in communication with the dialysate inlet pump chamber 100/108). 

Claim(s) 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Buckberry (US2016/0051743) in view of Kelly et al. (US2013/0153495; hereinafter “Kelly”) and Kivi (NPL Air Embolism).
Applicant’s claims are directed towards a method.
Regarding claims 16-17; Buckberry discloses a method of testing a dialysis system comprising the following steps:
(a) providing the dialysis system according to claim 1 (See claim 1 supra, combination Buckberry, Kelly, and Kivi);
(b) providing a source of dialysate fluid (See Buckberry Fig. 1/1a, par. [57]; dialysate solution preparation in cartridge 30 by combining purified water with two dialysate constituents);
(c) providing a source of blood analogue fluid (See Buckberry Fig. 1, par. [39]; blood via arterial line 14 is pumped from the patient to dialyzer 12);
(d) supplying the dialysate fluid to the dialysate circuit (See Buckberry Fig. 1, par. [40]; dialyzer 12 has an inlet 24 for receiving untreated blood, and a blood outlet 26. A dialysate solution inlet 20 and outlet 22. The interior of the dialyzer must be able to hold the fluids (i.e. fluid chamber)) and supplying the blood analogue fluid to the blood circuit (See Buckberry Fig. 1/1a, par. [64, 39-40]; peristaltic pump 16 moves blood from the patient to dialyzer 12, and the first flow balance pump chamber 100));
(e) creating a pressure differential across the blood filter via operation of at least one of the dialysate outlet pump and the blood pump and thereby forcing blood analogue fluid (See Buckberry Fig. 1/1a, par. [70-73]; second flow balance pump chamber 108 moves fluid from the chamber into a spent dialysate drain outlet 112. See Buckberry Fig. 1, par. [6-7]; dialyzer utilizes a semi-permeable membrane to filter the waste products and allow controlled volume of fluid to permeate into the dialysate solution while preventing the loss of more desirable molecules. Dialysis across the membrane is achieves primarily via diffusion. See Buckberry Fig. 1a; par. [44-48]; variation of pressure applied to the flexible diaphragm of each pump chamber is controlled by conventional valving. The pressure source applies either a positive or negative pressure to one side of the diaphragm of each pump chamber, to pump fluid through the fluid paths in the cartridge 30. Valves are opened and closed according to a flow control strategy (i.e. the flow control must be controlled by something). When valve is operated to allow fluid to flow into the recessed surface from the source of positive fluid pressure, the diaphragm is moved away from a pump chamber and into the corresponding recessed surface to permit fluid to be drawn into that pump chamber. The positive stop ensures the volume of fluid drawn from the pump chambers is accurately controlled.); and
(f) deactivating the blood pump and pushing blood analogue fluid via operation of the dialysate outlet pump back across the blood filter onto the blood side of the system (See Buckberry par. [44-45, 67, 71, 74]; valves are opened and closed according to a flow control strategy. Each valve is operable by applying a negative pressure to the diaphragm to open the valve and applying a positive pressure to the diaphragm to close the valve. The diaphragm of each valve is part of a single, common sheet of material applied to the machine side of the cartridge 30.).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 17: The method of claim 16, wherein: 
step (a) further comprises providing the dialysis system of claim 5 (See combination of Buckberry, Kelly, and Kivi in claim 5 supra); 
step (e) includes a first step (e1) comprising:deactivating the blood pump (See Buckberry par. [82-84], Fig. 1/1a; peristaltic pump 16 must be turned off when completing the procedure or for cleaning.),
closing the blood return line valve (See Buckberry par. [82-84], Fig. 1/1a; the blood return line must be turned off/closed when the dialysis procedure is completed or when the cartridge 30 must be cleaned.),
filling the dialysate input pump chamber with dialysate (See Buckberry Fig. 1/1a, par. [71]; clean dialysate inlet valve 98 fills chamber 100. At any one time, only one of valves 98, 102, 118, or 120 will be open and the other three will be closed.),
opening the dialysate outlet valve of the dialysate input pump chamber (See Buckberry Fig. 1/1a; dialysate outlet valve 102 is opened),
emptying the dialysate output pump chamber (See Buckberry par. [67], Fig. 1/1a; Either the first or second flow balance pump chamber 100/108 pumps dialysate solution to the dialyser 12 and the other of the balance pump chambers will pump dialysate solution from the dialyser 12 to the drain port 122),
opening the spent dialysate inlet valve (See Buckberry Fig. 1/1a; spent dialysate inlet valve 118 is opened),
closing the spent dialysate outlet valve (See Buckberry Fig. 1/1a; spent dialysate outlet valve 120 is closed), and
actuating the dialysate input pump so as to push fresh dialysate from the dialysate input pump chamber to the dialyser while simultaneously actuating the dialysate output pump to draw spent dialysate from the dialyser into the dialysate output pump chamber (See Buckberry par. [44-45, 67, 71, 74]; valves are opened and closed according to a flow control strategy. Each valve is operable by applying a negative pressure to the diaphragm to open the valve and applying a positive pressure to the diaphragm to close the valve. At any one time only one of valves 98/102/118 or 120 will be opened. The flow balance function requires alternating functions of each flow balance pump. The flow balance chambers 100/108 pumps dialysate solution to dialyser 12 and the other of the chambers pumps dialysate solution from the dialyser to the drain port 122.),
step (e) includes a second step (e2) comprising:
deactivating the blood pump (See Buckberry par. [82-84], Fig. 1/1a; peristaltic pump 16 must be turned off when completing the procedure or for cleaning.),
closing a blood return line (See Buckberry par. [82-84], Fig. 1/1a; the blood return line must be turned off/closed when the dialysis procedure is completed or when the cartridge 30 must be cleaned.),
emptying the dialysate input pump chamber (See Buckberry par. [67], Fig. 1/1a; Either the first or second flow balance pump chamber 100/108 pumps dialysate solution to the dialyser 12 and the other of the balance pump chambers will pump dialysate solution from the dialyser 12 to the drain port 122),
filling the dialysate output pump chamber with spent dialysate (See Buckberry par. [67-74], Fig. 1/1a; chamber 108 fills with spent dialysate),
 opening the dialysate inlet valve of the dialysate input pump (See Buckberry Fig. 1/1a; clean dialysate inlet valve 98 opens allowing dialysate to enter),
closing dialysate outlet valve of the dialysate input pump (See Buckberry Fig. 1/1a; spent dialysate outlet valve 120 would be closed if the clean dialysate inlet valve 98 is opened since only one valve may be opened in the chamber 100 at a time.),
closing spent dialysate inlet valve of the dialysate output pump (See Buckberry Fig. 1/1a; spent dialysate inlet valve 110 of chamber 108 closed),
opening the spent dialysate output valve of the dialysate output pump (See Buckberry Fig. 1/1a, par. [73]; spent dialysate enters balance pump chamber 108 and allows the spent dialysate solution outlet valve 112 to open to drain to outlet port 122),
activating dialysate input pump so as to flow fresh dialysate from the dialysate source into the dialysate input pump chamber while simultaneously activating the dialysate output pump to push spent dialysate to drain (See Buckberry par. [44-45, 67, 71, 74]; valves are opened and closed according to a flow control strategy. Each valve is operable by applying a negative pressure to the diaphragm to open the valve and applying a positive pressure to the diaphragm to close the valve. At any one time only one of valves 98/102/118 or 120 will be opened. The flow balance function requires alternating functions of each flow balance pump. The flow balance chambers 100/108 pumps dialysate solution to dialyser 12 and the other of the chambers pumps dialysate solution from the dialyser to the drain port 122.).

Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Buckberry (US2016/0051743) in view of Kelly et al. (US2013/0153495; hereinafter “Kelly”) and Kivi (NPL Air Embolism).
Applicant’s claims are directed towards a method.
Regarding claims 18-19; Buckberry discloses a method of operating a dialysis system comprising the steps of:
(a) providing a dialysis system according to claim 1 (See claim 1 supra, combination Buckberry, Kelly, and Kivi),
(b) providing a source of dialysate fluid (See Buckberry Fig. 1/1a, par. [57]; dialysate solution preparation in cartridge 30 by combining purified water with two dialysate constituents),
 (c) connecting the vascular system of a patient to the blood circuit (See Buckberry Fig. 1, par. [39]; blood via arterial line 14 is pumped from the patient to dialyzer 12),
(d) supplying the dialysate fluid to the dialysate circuit (See Buckberry Fig. 1, par. [40]; dialyzer 12 has an inlet 24 for receiving untreated blood, and a blood outlet 26. A dialysate solution inlet 20 and outlet 22. The interior of the dialyzer must be able to hold the fluids (i.e. fluid chamber)) and supplying the blood to the blood circuit (See Buckberry Fig. 1/1a, par. [64, 39-40]; peristaltic pump 16 moves blood from the patient to dialyzer 12, and the first flow balance pump chamber 100)),
(e) creating a pressure differential across the blood filter via operation of at least one of the dialysate outlet pump and the blood pump and thereby forcing blood across the blood filter onto the dialysate side and into the dialysate outlet pump chamber (See Buckberry Fig. 1/1a, par. [70-73]; second flow balance pump chamber 108 moves fluid from the chamber into a spent dialysate drain outlet 112. See Buckberry Fig. 1, par. [6-7]; dialyzer utilizes a semi-permeable membrane to filter the waste products and allow controlled volume of fluid to permeate into the dialysate solution while preventing the loss of more desirable molecules. Dialysis across the membrane is achieves primarily via diffusion. See Buckberry Fig. 1a; par. [44-48]; variation of pressure applied to the flexible diaphragm of each pump chamber is controlled by conventional valving. The pressure source applies either a positive or negative pressure to one side of the diaphragm of each pump chamber, to pump fluid through the fluid paths in the cartridge 30. Valves are opened and closed according to a flow control strategy (i.e. the flow control must be controlled by something). When valve is operated to allow fluid to flow into the recessed surface from the source of positive fluid pressure, the diaphragm is moved away from a pump chamber and into the corresponding recessed surface to permit fluid to be drawn into that pump chamber. The positive stop ensures the volume of fluid drawn from the pump chambers is accurately controlled.), and
(f) deactivating the blood pump and operating the dialysate outlet pump so as to push blood back across the blood filter into the blood side of the system (See Buckberry par. [44-45, 67, 71, 74]; valves are opened and closed according to a flow control strategy. Each valve is operable by applying a negative pressure to the diaphragm to open the valve and applying a positive pressure to the diaphragm to close the valve. The diaphragm of each valve is part of a single, common sheet of material applied to the machine side of the cartridge 30.).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 19: The method of claim 18, wherein: step (e) includes a first step (e1) comprising:
deactivating the blood pump (See Buckberry par. [82-84], Fig. 1/1a; peristaltic pump 16 must be turned off when completing the procedure or for cleaning.),
closing the blood return line so as to prevent the flow of blood from the dialyser to the blood return line (See Buckberry par. [82-84], Fig. 1/1a; the blood return line must be turned off/closed when the dialysis procedure is completed or when the cartridge 30 must be cleaned.),
filling the dialysate input pump chamber with dialysate (See Buckberry Fig. 1/1a, par. [71]; clean dialysate inlet valve 98 fills chamber 100. At any one time, only one of valves 98, 102, 118, or 120 will be open and the other three will be closed.),
opening the dialysate outlet valve of the dialysate input pump chamber (See Buckberry Fig. 1/1a; dialysate outlet valve 102 is opened),
emptying the dialysate output pump chamber (See Buckberry par. [67], Fig. 1/1a; Either the first or second flow balance pump chamber 100/108 pumps dialysate solution to the dialyser 12 and the other of the balance pump chambers will pump dialysate solution from the dialyser 12 to the drain port 122),
opening the spent dialysate inlet valve (See Buckberry Fig. 1/1a; spent dialysate inlet valve 118 is opened),
closing the spent dialysate outlet valve (See Buckberry Fig. 1/1a; spent dialysate outlet valve 120 is closed),
actuating the dialysate input pump so as to push fresh dialysate from the dialysate input pump chamber to the dialyser, while simultaneously actuating the dialysate output pump so as to draw spent dialysate from the dialyser into the dialysate output pump chamber (See Buckberry par. [44-45, 67, 71, 74]; valves are opened and closed according to a flow control strategy. Each valve is operable by applying a negative pressure to the diaphragm to open the valve and applying a positive pressure to the diaphragm to close the valve. At any one time only one of valves 98/102/118 or 120 will be opened. The flow balance function requires alternating functions of each flow balance pump. The flow balance chambers 100/108 pumps dialysate solution to dialyser 12 and the other of the chambers pumps dialysate solution from the dialyser to the drain port 122.), and
step (e) includes a second step (e2) comprising:
deactivating the blood pump (See Buckberry par. [82-84], Fig. 1/1a; peristaltic pump 16 must be turned off when completing the procedure or for cleaning.),
closing the blood return line (See Buckberry par. [82-84], Fig. 1/1a; the blood return line must be turned off/closed when the dialysis procedure is completed or when the cartridge 30 must be cleaned.),
emptying the dialysate input pump chamber (See Buckberry par. [67], Fig. 1/1a; Either the first or second flow balance pump chamber 100/108 pumps dialysate solution to the dialyser 12 and the other of the balance pump chambers will pump dialysate solution from the dialyser 12 to the drain port 122),
filling the dialysate output pump chamber with spent dialysate (See Buckberry par. [67-74], Fig. 1/1a; chamber 108 fills with spent dialysate),
opening the dialysate inlet valve of the dialysate input pump (See Buckberry Fig. 1/1a; clean dialysate inlet valve 98 opens allowing dialysate to enter),
closing dialysate outlet valve of the dialysate input pump (See Buckberry Fig. 1/1a; spent dialysate outlet valve 120 would be closed if the clean dialysate inlet valve 98 is opened since only one valve may be opened in the chamber 100 at a time.),
closing the spent dialysate inlet valve of the dialysate output pump (See Buckberry Fig. 1/1a; spent dialysate inlet valve 110 of chamber 108 closed),
opening spent dialysate output valve of the dialysate output pump (See Buckberry Fig. 1/1a, par. [73]; spent dialysate enters balance pump chamber 108 and allows the spent dialysate solution outlet vavlve 112 to open to drain to outlet port 122), and
activating dialysate input pump so as to flow fresh dialysate from the dialysate source into the dialysate input pump chamber while simultaneously activating the dialysate output pump to push spent dialysate to drain (See Buckberry par. [44-45, 67, 71, 74]; valves are opened and closed according to a flow control strategy. Each valve is operable by applying a negative pressure to the diaphragm to open the valve and applying a positive pressure to the diaphragm to close the valve. At any one time only one of valves 98/102/118 or 120 will be opened. The flow balance function requires alternating functions of each flow balance pump. The flow balance chambers 100/108 pumps dialysate solution to dialyser 12 and the other of the chambers pumps dialysate solution from the dialyser to the drain port 122.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pouchoulin (US2011/0168614), Heide (2014/0224736), Chevallet (4599165) – Does not disclose Applicant’s claimed method steps of opening and closing the dialysate lines, however discloses the overall concept of dialysis.
Buckberry (2016/0045656) – similar, but decided to utilize other Buckberry reference for being closer in claims.
Jonsson (US2011/0034850) – dialysis system, with a valve on the venous line.
Chevallet (US2005/0205476) – dialysis system with a CPU controlled valve on the venous line.
Shettigar (US5055198) - dialysis system with a recirculation valve.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779        

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779